UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ü]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Quarterly Period Ended March 31, []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Transition Period From to . Commission file number 1-2691. American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware 13-1502798 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (817) 963-1234 Not Applicable (Former name, former address and former fiscal year , if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.¨ Large Accelerated Filer¨ Accelerated Filerþ Non-accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value - 1,000 shares as of April 14, INDEX AMERICAN AIRLINES, INC. PART I:FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Statements of Operations Three months ended March 31, 2008 and Condensed Consolidated Balance Sheets March 31, 2008 and December 31, 2007 Condensed Consolidated Statements of Cash Flows Three months ended March 31, 2008 and Notes to Condensed Consolidated Financial Statements March 31, 2008 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II:OTHER INFORMATION Item 1.Legal Proceedings Item 5.Other Information Item 6.Exhibits SIGNATURE PART I:FINANCIAL INFORMATION Item 1.Financial Statements AMERICAN AIRLINES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In millions) Three Months Ended March 31, 2008 2007 Revenues Passenger $ 4,379 $ 4,176 Regional Affiliates 581 558 Cargo 215 201 Other revenues 498 467 Total operating revenues 5,673 5,402 Expenses Aircraft Fuel 1,857 1,275 Wages, salaries and benefits 1,484 1,511 Regional payments to AMR Eagle 586 544 Other rentals and landing fees 294 301 Commissions, booking fees and credit card expense 257 249 Depreciation and amortization 260 242 Maintenance, materials and repairs 256 195 Aircraft rentals 124 148 Food service 125 125 Other operating expenses 664 629 Total operating expenses 5,907 5,219 Operating Income (Loss) (234 ) 183 Other Income (Expense) Interest income 52 76 Interest expense (145 ) (187 ) Interest capitalized 5 9 Related party interest - net (18 ) (20 ) Miscellaneous - net (4 ) (10 ) (110 ) (132 ) Income (Loss) Before Income Taxes (344 ) 51 Income tax - - Net Earnings (Loss) $ (344 ) $ 51 The accompanying notes are an integral part of these financial statements. AMERICAN AIRLINES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In millions) March 31, December 31, 2008 2007 Assets Current Assets Cash $ 199 $ 145 Short-term investments 4,213 4,286 Restricted cash and short-term investments 426 428 Receivables, net 1,082 1,003 Inventories, net Fuel derivative contracts 578 578 544 416 Other current assets 231 204 Total current assets 7,307 7,026 Equipment and Property Flight equipment, net 11,048 11,142 Other equipment and property, net 2,350 2,366 Purchase deposits for flight equipment 343 239 13,741 13,747 Equipment and Property Under Capital Leases Flight equipment, net 686 686 Other equipment and property, net 72 76 758 762 Route acquisition costs and airport operating and gate lease rights, net 1,128 1,135 Other assets 2,682 2,715 $ 25,616 $ 25,385 Liabilities and Stockholder’s Equity Current Liabilities Accounts payable $ 1,224 $ 1,083 Accrued liabilities 2,108 2,128 Air traffic liability 4,475 3,986 Payable to affiliates, net 1,541 1,610 Current maturities of long-term debt 566 382 Current obligations under capital leases 146 147 Total current liabilities 10,060 9,336 Long-term debt, less current maturities 6,350 6,600 Obligations under capital leases, less current obligations 629 680 Pension and postretirement benefits 3,657 3,620 Other liabilities, deferred gains and deferred credits 3,659 3,705 Stockholder’s Equity Common stock - - Additional paid-in capital 3,868 3,862 Accumulated other comprehensive loss 715 560 Accumulated deficit (3,322 ) (2,978 ) 1,261 1,444 $ 25,616 $ 25,385 The accompanying notes are an integral part of these financial statements. AMERICAN AIRLINES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In millions) Three Months Ended March 31, 2008 2007 Net Cash Provided by Operating Activities $403 $814 Cash Flow from Investing Activities: Capital expenditures (210) (164) Net increase in short-term investments Net (increase) decrease in restricted cash and short-term investments 73 2 (638) (3) Proceeds from sale of equipment and property 3 11 Other 1 (1) Net cash used by investing activities (131) (795) Cash Flow from Financing Activities: Payments on long-term debt and capital lease obligations (150) (447) Reimbursement from construction reserve account 1 42 Funds transferred from (to) affiliates, net (69) 408 Net cash provided by (used by) financing activities (218) 3 Net increase in cash 54 22 Cash at beginning of period 145 120 Cash at end of period $199 $142 The accompanying notes are an integral part of these financial statements. AMERICAN AIRLINES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, these financial statements contain all adjustments, consisting of normal recurring accruals, necessary to present fairly the financial position, results of operations and cash flows for the periods indicated. Results of operations for the periods presented herein are not necessarily indicative of results of operations for the entire year. American Airlines, Inc. (American or the Company) is a wholly owned subsidiary of AMR Corporation (AMR). The condensed consolidated financial statements also include the accounts of variable interest entities for which the Company is the primary beneficiary. For further information, refer to the consolidated financial statements and footnotes thereto included in the American Airlines, Inc. Annual Report on Form 10-K for the year ended December 31, 2007 (2007 Form 10-K). 2. In the first quarter of 2008, American reclassified revenues associated with the marketing component of AAdvantage program mileage sales from Passenger revenue to Other revenue.As a result of this change, approximately $150 million of revenue was reclassified from Passenger revenue to Other revenue in the quarter ended March 31, 2007 to conform to the current presentation. 3. As of March 31, 2008, the Company had commitments to acquire 25 Boeing 737-800s in 2009, three Boeing 737-800s in 2010 and an aggregate of 26 Boeing 737 aircraft and seven Boeing 777 aircraft in 2013 through 2016.Payments will approximate $239 million in the remainder of 2008, $498 million in 2009, $50 million in 2010, $106 million in 2011, $336 million in 2012, and $1.5 billion for 2013 and beyond. These amounts are net of purchase deposits currently held by the manufacturer.However, if as anticipated, the Company commits to accelerating the delivery dates of a significant number of aircraft in the future, a significant portion of the $1.9 billion commitment from 2011 and beyond will be accelerated into 2008, 2009 and 2010.In addition, any incremental aircraft orders will increase the Company’s commitments. On December 18, 2007, the European Commission issued a Statement of Objection (“SO”) against 26 airlines, including the Company.The SO alleges that these carriers participated in a conspiracy to set surcharges on cargo shipments in violation of EU law.The SO states that, in the event that the allegations in the SO are affirmed, the Commission will impose fines against the Company.The Company intends to vigorously contest the allegations and findings in the SO under EU laws, and it intends to cooperate fully with all other pending investigations.In the event that the SO is affirmed or other investigations uncover violations of the U.S. antitrust laws or the competition laws of some other jurisdiction, or if the Company were named and found liable in any litigation based on these allegations, such findings and related legal proceedings could have a material adverse impact on the Company.The evaluation of this allegation is still in the early stages, but based on the information to date, the Company has not recorded any reserve for this exposure for the quarter ended March 31, 2008. 4. Accumulated depreciation of owned equipment and property at March 31, 2008 and December 31, 2007 was $10.7 billion and $10.5 billion, respectively.Accumulated amortization of equipment and property under capital leases at March 31, 2008 and December 31, 2007 was $1.1 billion and $1.2 billion, respectively. 5. As discussed in Note 8 to the consolidated financial statements in the 2007 Form 10-K, the Company has a valuation allowance against the full amount of it net deferred tax asset. The Company currently provides a valuation allowance against deferred tax assets when it is more likely than not that some portion, or all of its deferred tax assets, will not be realized. The Company’s deferred tax asset valuation allowance increased approximately $56 million during the three months ended March 31, 2008 to $1.2 billion as of March 31, 2008, including the impact of comprehensive income for the three months ended March 31, 2008 and changes from other adjustments. AMERICAN AIRLINES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) 6. As of March 31, 2008, American had issued guarantees covering approximately $1.1 billion of AMR’s unsecured debt.In addition, as of March 31, 2008, AMR and American had issued guarantees covering approximately $327 million of AMR Eagle’s secured debt. 7. In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards No. 157 “Fair Value Measurements” (SFAS 157).SFAS 157 introduces a framework for measuring fair value and expands required disclosure about fair value measurements of assets and liabilities.SFAS 157 for financial assets and liabilities is effective for fiscal years beginning after November 15, 2007, and the Company has adopted the standard for those assets and liabilities as of January 1, 2008 and the impact of adoption was not significant. SFAS 157 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. SFAS 157 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.
